07/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0057


                                      DA 22-0057
                                   _________________

 THOMAS PENNELL and MINDY PENNELL,

             Plaintiffs and Appellants,

       v.

                                                                     ORDER
 NATIONSTAR MORTGAGE, LLC d/b/a MR.
 COOPER; FIRST AMERICAN TITLE
 COMPANY OF MONTANA, INC.;
 DANIEL INMAN; and JOHN DOES 1-10,

             Defendants and Appellees.
                               _________________

       Appellants Thomas Pennell and Mindy Pennell, via counsel, have moved for an
extension of time until August 19, 2022, to file their Reply Brief in this matter. The
Pennells further request an extension of time until August 19, 2022, “for an amicus curiae
to file an Amicus Brief.” Counsel asserts that neither Appellees nor Montana Land Title
Association (MLTA), which filed an Amicus Brief, object to this motion.
       An Amicus Brief may be filed by one who is not a party, but who is invited or
granted leave to do so upon motion to this Court. M. R. App. P. 2(2). Here, only MLTA
has moved for leave to participate as amicus and, as indicated above, this Court granted
leave and MLTA filed its brief. As no other amicus has moved for leave to participate,
there is no Amicus Brief due for which we could grant such extension as the Pennells
request.
       IT IS ORDERED that Appellants’ motion for extension of time to file their Reply
Brief is GRANTED. Appellant shall prepare, file, and serve the brief on or before August
19, 2022. No further extensions will be granted.
       IT IS FURTHER ORDERED that Appellants’ motion for extension of time for the
filing of an Amicus Brief is DENIED as MOOT.
       The Clerk is directed to provide a true copy of this Order to all parties of record.
                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     July 20 2022